



Exhibit 10.23


AMENDMENT 1 TO
ASIC DEVELOPMENT AND SUPPLY AGREEMENT


This Amendment No. 1 (“Amendment”) to the ASIC Development and Supply Agreement
(“Agreement”), is deemed in effect as of March 24, 2018, by and between: (1)
Square, Inc., a Delaware corporation having its principal place of business at
1455 Market Street, Suite 600, San Francisco, CA 94103 (“Square”), (2)
Semiconductor Components Industries, LLC, a Delaware limited liability company
having its principal place of business at 5005 E. McDowell Road, Phoenix, AZ
85008, and (3) ON Semiconductor Trading S·rl (formerly known as ON Semiconductor
Trading, Ltd.), a corporation organized under the laws of Switzerland and having
its principal place of business at Avenue de la Gare 2, Fribourg, 1700
Switzerland, including each party’s respective subsidiaries and affiliates.
Semiconductor Components Industries LLC and ON Semiconductor Trading S·rl shall
hereinafter be referred to collectively as “ON Semiconductor” and shall be
jointly liable for compliance with this Amendment. In the event of any conflict
between this Amendment and the Agreement, the parties agree and acknowledge that
this Amendment shall supersede and take precedence. Any defined terms referenced
hereunder shall have the same definition and meaning as set forth in the
Agreement.


WHEREAS, the Parties entered into the Agreement to set forth the terms governing
the development by ON Semiconductor and Square of Application Specific
Integrated Circuits (collectively, “ASIC’s”) for sale to Square and/or
Authorized Purchaser(s) as further defined therein;
WHEREAS, the Parties now intend to modify those terms as further described
hereunder; and
NOW, THEREFORE, for good and valuable consideration received by each party from
the other including entry into this Agreement and the covenants thereof, the
parties hereto agree as follows:




1.    2018 RENEWAL TERM
Notwithstanding Article 7 of the Agreement , the Parties agree that the Initial
Term shall extend up to and include the date of March 24, 2021.


2.    ASSIGNMENT
The Parties agree to add the following as an additional language at the end of
Article 15.1 of the Agreement:


“In the event of an assignment arising from or out of a merger, acquisition or
sale, notwithstanding the foregoing or anything herein to the contrary, ON
Semiconductor agrees to continue its obligations hereunder for no less than
twelve (12) months from the date of such assignment.”


3.    CANCELLATION POLICY
The Parties agree that Exhibit C Section III, E, Cancellation Policy
subparagraphs 2 and 3 will be entirely deleted and replaced with the following
language:


2. SQUARE may cancel, subject to the cancellation charges described below,
Production Products with written notice prior to ON SEMICONDUCTOR’s shipment.
Cancellation charges for Production Products shall be, as of the date that ON
SEMICONDUCTOR receives the SQUARE’s notice of cancellation, ON SEMICONDUCTOR’s
costs incurred, not to exceed ON Semiconductor’s selling price of the Production
Products.


4.    ALL OTHER TERMS
Except as otherwise referenced herein, all other terms of the Agreement,
including Exhibits A to G thereto, shall remain in full force and effect. The
Parties may execute this Amendment in counterparts, including facsimile, PDF or
other electronic copies, which taken together will constitute one instrument.


IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Amendment.




SQUARE, INC.:         SEMICONDUCTOR COMPONENTS INDUSTRIES,
LLC:
                





--------------------------------------------------------------------------------





By: /s/ Jesse Dorogusker
 
By: /s/ Ruth Franklin
Name: Jesse Dorogusker
 
Name: Ruth Franklin
Title: VP Hardware
 
Title: Senior Director
Date: 1.8.19
 
Date: 15 Jan 19
 
 
 
 
 
 ON SEMICONDUCTOR TRADING SARL
 
 
 
 
 
By: /s/ Irena Turkova
 
 
Name: Irena Turkova
 
 
Title: Director
 
 
Name: Jan 15, 2019











        
        
            
                


                


                
                
                
                







